STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment of May 26, 2022.
The amended claims are entered.

Allowable Subject Matter
Claims  1-23 and 25-27 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious, a lidar system, its method of operation or a controller programmed to carry out the method, the lidar  comprising a scanner configured to direct  light pulses at different angles with respect to the lidar system, a controller configured to adjust a pulse rate at which the light pulses are emitted by the light source, including : when the scanner is directing light pulses at a first scan angle, cause the light source to emit the light pulses at a first pulse rate, determine that the scanner reached a threshold scan angle, wherein the threshold scan angle is based on an upcoming maneuver of a vehicle in which the lidar system operates, and in response to determining that the scanner reached the threshold scan angle, cause the light source to emit light pulses at a second rate different from the first pulse rate, and the controller provides a control signal to the light source to produce a new light pulse when the remote target is determined to be a hard target  , in conjunction with other elements of the claims.  This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645